DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Species 1, as shown in FIGs. 1-2 was elected. 
Amendment filed February 10, 2022 is acknowledged. Claims 4 and 7-8 have been cancelled.  Claims 1, 5, 13-14 and 19 have been amended. Non-elected Species, Claims 2-3, 12 and 19 have been withdrawn from consideration. Claims 1-3, 5-6, 9-19 are pending.
Amended claim 1 recites: “wherein the2AFDOCS/25281344.1 center axis of the third via-hole coincides with the center axis of the second via-hole, or the center axis of the third via-hole is offset from the center axis of the second via-hole;”
The limitation “the center axis of the third via-hole is offset from the center axis of the second via-hole” directs to non-elected Species. 
Applicant should cancel the claims and/or limitations direct to the non-elected Species or abandon the Application. 
However, in the interest of compact prosecution, action on merits of the limitations direct to Elected Species, claims 1, 5-6, 9-11 and 13-18 follows.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
CONTACT STRUCTURE HAVING VIA-HOLE PENETRATES AN ASSISTING ALIGNMENT STRUCTURE FORMED BETWEEN TWO INSULATION LAYERS OVERLYING A FIRST CONDUCTIVE LAYER ON A DISPLAY SUBSTRATE AND A METHOD FOR FORMING THE SAME
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: the display substrate according to claim 1, wherein a center axis of the first via-hole coincides with a center axis of the second via-hole.  
However, the amended claim 1 recites: “the center axis of the third via-hole is offset from the center axis of the second via-hole”.
Thus, claim 5 is contradicting claim 1. 
Therefore, claim 5-6 are indefinite.
 
Claim 10 recites: “the assisting alignment structure is made of a metal material or a metal oxide material, and the insulation layers are made of a silicon oxide or silicon nitride material”
However, there are two insulating layers in amended claim 1.
Which one of these two insulating layers, claim 10 is referring to?
Therefore, claim 10 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites: A display panel, comprising the display substrate according to claim 1.
Note that, the term “A display panel” is a non-limited preamble.
The limitation: “the display substrate according to claim 1” is exactly the “display substrate of claim 1.
Therefore, claim 16 fails to further limit independent claim 1.

With respect to claim 17, the limitations, forming, of claim 17 is similar to the structures. 
Thus, claim 17 fails to further limit independent claim 1. 
Therefore, claims 17-18 fail to further limit claim 1. 
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LARNERD et al. (US Patent No. 7,348,677).
With respect to claim 1, As best understood by Examiner, LARNERD teaches a display substrate, comprising: 
a substrate (91); 
a first conductive layer (13), at least two insulation layers, and a second conductive layer (41) successively on the substrate (91) in a direction away from the substrate (91), wherein the second conductive layer (41) is electrically connected with the first conductive layer (13) through via-holes (25/31) penetrating through the at least two insulation layers, and the at least two insulation layers comprise a first insulation layer (11) in contact with the first conductive layer (13); and 
an assisting alignment structure (21) on a surface of the first insulation layer (11) away from the first conductive layer (13), wherein an orthographic projection of the assisting alignment structure (21) on the substrate (91) surrounds at least part of an edge of an orthographic projection of a first via-hole (31) in the first insulation layer (11) on the substrate (91), the assisting alignment structure (21) is provided with an opening (17), an orthographic projection of the opening (17) on the first conductive laver (13) covers an orthographic projection of the first via-hole (31) on the first conductive layer (13), and an orthographic projection of the opening (17) on the first conductive layer (13) lies within a pattern of the first conductive layer (13), so that an orthographic projection of the first via-hole (31) on the first conductive layer (13) lies within the pattern of the first conductive layer (13); wherein 
the assisting alignment structure (21) comprises a third film layer (15), an orthographic projection of the third film layer (15) on the substrate (91) surrounds the orthographic projection of the first via-hole (31) on the substrate (91), and the opening (17) is a second via-hole (17) penetrating through the third film layer (15); 
the at least two insulation layers further comprise a second insulation laver (23) on a side of the first insulation layer (11) away from the first conductive layer (13); and a third via-hole (25) penetrates through the second insulation laver (23), both center axis of the third via-hole (25) and center axis of the second via-hole (17) run through the third via-hole (25) and the second via-hole (17); wherein the2 AFDOCS/25281344.1center axis of the third via-hole (25) coincides with the center axis of the second via-hole (17), or the center axis of the third via-hole (25) is offset from the center axis of the second via-hole (17); 
a diameter of the third via-hole (25) is larger than a diameter of the second via-hole (17). (See FIGs. 4-9).  

With respect to claim 5, a center axis of the first via-hole (31) of LARNERD coincides with a center axis of the second via-hole (17).  
With respect to claim 6, a diameter of the second via-hole (17) of LARNERD is larger than or equal to a diameter of the first via-hole (31).  
With respect to claim 9, the assisting alignment structure (21) of LARNERD is made of a conductor or semiconductor material.  
With respect to claim 10, As best understood by Examiner, the assisting alignment structure (21) of LARNERD is made of a metal material or a metal oxide material, and the insulation layers are made of a silicon oxide or silicon nitride material.  
With respect to claim 11, a sum of thicknesses of the at least two insulation layers (11+23) of LARNERD is more than 6000 angstroms. 
With respect to claim 16, As best understood by Examiner, LARNERD teaches a display panel, comprising the display substrate according to claim 1.  
Note that, the term “a display panel” is a non-limiting preamble, hence structure.

With respect to claim 17, LARNERD teaches a method for fabricating the display substrate according to claim 1 as described above, the method comprising: 
forming the first conductive layer (13) on the substrate (91); 
forming the first insulation layer (11) on the first conductive layer (13); 
forming the assisting alignment structure (15) on the first insulation layer (11); 
forming at least one second insulation layer (23) on the assisting alignment structure (15); 
forming via-holes (41) in the second insulation layer (23) and the first insulation layer (11); and 
forming the second conductive layer (41) on the second insulation layer (23), wherein the second conductive layer (41) is electrically connected with the first conductive layer (13) through via-holes (41) in the second insulation layer (23) and the first insulation layer (11). (See FIGs. 1-9).
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over LARNERD ‘677 as applied to claim 1 above, and further in view of YAN et al. (US Patent No. 10,268,095).
With respect to claim 13, LARNERD teaches the display substrate as described in claim 1 above including the first conductive layer on the substrate.
Thus, LARNERD is shown to teach all the features of the claim with the exception of explicitly disclosing the display substrate further comprising a light-shielding layer spaced from the first conductive layer. 
However, YAN teaches a display substrate including: 
a substrate (121); 
a first conductive layer (M0), at least two insulation layers, and a second conductive layer (M2) successively on the substrate (121) in a direction away from the substrate, wherein the second conductive layer (M2) is electrically connected with the first conductive layer (M0) through via-holes penetrating through the at least two insulation layers, and the at least two insulation layers comprise a first insulation layer (122) in contact with the first conductive layer (M0); and 
a light-shielding layer (M0), wherein the light-shielding layer is made of a same material as the first conductive layer and is at a same layer as the first conductive layer, and the light-shielding layer (M0) is spaced from the first conductive layer (M0). (See FIG. 9).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the display substrate of LARNERD further including the light-shielding layer as taught by YAN to shield the semiconductor layer from external light.
      
With respect to claim 14, in view of YAN, the display substrate further comprises a transistor (TFT), wherein the transistor (TFT) comprises an active layer, a gate insulation layer (124), a gate (M1), and a source and a drain (M2) successively in a direction away from the substrate (121), the source and the drain are at a same layer; 
the active laver (P-Si) is on a side of the light-shielding laver (M0) away from the substrate, an orthographic projection of the light-shielding layer (M0) on the substrate (121) covers an orthographic projection of the active layer on the substrate, and the first insulation layer (122) further extends to between the active layer (P-Si) and the light-shielding layer (M0); and the assisting alignment structure (123) is made of a same material (Si) as the active layer and is at a same layer as the active layer; and 
the second conductive layer (M2) is made of a same material as the source and source (sic) (M2), and is at a same layer as the source and the drain, the second insulation layer (124/125) further extends to between the active layer and the source and the drain, and the second insulation layer (125) further covers the gate (M1) and the gate insulation layer (124).  

With respect to claim 15, in view of YAN, the display substrate further comprises: 
a pixel electrode (129) on a side of the source and drain away from the substrate (121); and 
a third insulation layer between the pixel electrode (128), and the source and drain; wherein the pixel electrode (129) is electrically connected with the drain. 
  
With respect to claim 16, alternatively, LARNERD, in view of YAN, teaches a display panel, comprising the display substrate according to claim 1.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LARNERD ‘677 as applied to claim 17 above, and further in view of KOBAYASHI et al. (US Patent No. 6,838,696).
LARNERD teaches the method for forming the display substrate as described in claim 17 above including the assisting alignment structure, the first conductive layer, and the second conductive layer are formed through etching, and the via-holes (25/31) in the first insulation layer (11) and the second insulation layer (23) are formed 4AFDOCS/25281344.1through dry etching.
Thus, LARNERD is shown to teach all the features of the claim with the exception of explicitly disclosing the assisting alignment structure, the first conductive layer, and the second conductive layer are formed through wet etching.
Note that, wet and dry etching are well known in the art to be used for patterning conductive material and insulation material.
However, KOBAYASHI teaches a method for fabricating a display substrate including: wet etching being used for patterning conductive layers and dry etching being used for forming via-holes. (See FIGs. 2a, 2d).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the assisting alignment structure, the first conductive layer, and the second conductive layer of LARNERD through wet etching as taught by KOBAYASHI because utilizing such etching method to form conductive patterns would have been obvious to try since experimenting among a finite number of possibilities (in this case wet-etching or dry etching), is within the purview of one of ordinary skill in the art (MPEP 2143(I)(E)).
    
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829